Citation Nr: 1718526	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  09-06 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for a cervical spine disability, to include whether referral for consideration of entitlement to an extraschedular rating is warranted.

2. Entitlement to service connection for a left hip disability, to include as secondary to low back disability.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In August 2012, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in October 2012, at which time the claim of service connection for a low back disability was reopened and remanded for further development.  

In September 2014, the Board denied the appeal for an increased disability rating for the cervical spine. The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), which in June 2015 granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), vacated the Board's decision, and remanded the case pursuant to 38 U.S.C. § 7252 (a) for readjudication consistent with the Motion.

In July 2015, the Board denied the appeal for an increased disability rating for cervical spine disability, to include referral for consideration of entitlement to an extraschedular rating.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), which in October 2016 granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), vacated the Board's decision, and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.

The issue of entitlement to service connection for a left hip disability, to include as secondary to low back disability is REMANDED to the Agency of Original Jurisdiction (AOJ) for appropriate action.


FINDINGS OF FACT

1. Prior to May 17, 2016, the Veteran's cervical spine disability has been manifested by range of motion findings including flexion in excess of 15 degrees and combined range of motion of at least 170 degrees, with no evidence of ankylosis.

2.  From May 17, 2016, the Veteran's cervical spine disability has been manifested by forward flexion to only 15 degrees with repetition over time.  

3. The Veteran's disability picture related to his cervical spine disability, even when considered in combination with his bilateral arm disabilities, is consistent with the rating criteria and does not present an exceptional or unusual level of symptomatology such as one that results in frequent hospitalizations or interference with employment.


CONCLUSIONS OF LAW

1. Prior to May 17, 2016, the criteria for a rating in excess of 20 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2016).

2.  From May 17, 2016, the criteria for a rating of 30 percent for a cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2016).

3. Referral for consideration of entitlement to an extraschedular rating for cervical spine disability, to include in combination with bilateral arm disabilities, is not warranted.  38 C.F.R. § 3.321 (b)(1); Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014); see also Yancy v. McDonald, 27 Vet.App. 484, 494, 496 (2016); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In January 2009, the RO sent the Veteran a letter, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Any procedural defect in the timing of the notice was cured by subsequent re-adjudication, as evidenced by the supplemental statement of the case in March 2012.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in January 2007, August 2011, and January 2013.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In this instance, the October 2016 JMR has specified that the issue to be determined by the Board is whether an increased rating is warranted under the provisions for extraschedular ratings, particularly with respect to the combined effects of the Veteran's cervical spine disability and his peripheral neuropathy in his right and left arms as a result of his cervical spine disability.  Any determination that extraschedular ratings might be warranted would necessitate referral to the Director of VA's Compensation Services for the evaluation of entitlement to extraschedular compensation.  Such a referral requires a finding that the evidence demonstrates an exceptional disability picture and that the available schedular rating for a service-connected disability is inadequate.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Disabilities of the spine (neck and back) are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Formula), whichever is more favorable to the Veteran.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula provides for a 20 percent disability rating for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.  Note (5) provides that fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  In applying these regulations, VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Court has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell, 25 Vet. App. 32.  Rather, to support an increased rating pain must result in functional loss, in terms of limitations in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Also with any form of arthritis, painful motion is factor to be considered.  38 C.F.R. § 4.59. 

Facts and Analysis

The Veteran filed his claim for an increased disability rating for cervical spine (then rated as 10 percent disabling) in September 2006.  The rating decision on appeal here, issued in March 2007, granted an increased disability rating of 20 percent.  The Veteran appealed the assigned rating.  Two separate JMRs issued by the Court have found deficiencies in the discussion of the entitlement to an extraschedular disability rating.

At the January 2007 VA examination, the Veteran reported experiencing constant neck pain going down to the low back and legs, often brought on by physical activity or cold weather.  He reported functional impairment in the form of being able to look up for prolonged periods and having been unable to work for three years.  Physical examination showed no radiation of pain with movement, no muscled spasm or tenderness, and no ankylosis.  He demonstrated ranges of motion of forward flexion to 40 degrees, extension to 40 degrees, right and left lateral flexion to 40 degrees, and right and left rotation of 60 degrees bilaterally.  [Combined range of motion was 280 degrees.]  There was no objective evidence of pain, fatigue, weakness, lack of endurance or incoordination, although these symptoms were present with repetitive motion and resulted in a loss of 10 degrees of motion in all ranges.  He had normal positioning of the head and normal spinal curvature and there was no evidence of IVDS.  The Veteran did not have any neurological symptoms such as bowel, bladder, or erectile dysfunction, and testing of sensation, motor strength, and reflexes was normal with respect to his upper extremities.  There was no evidence of limitation of standing or walking and the Veteran did not require an assistive device.  The examiner confirmed the diagnosis of spondylosis of the cervical spine with degenerative disk disease.

An MRI in September 2007 showed multilevel, degenerative and discogenic disease with associated neural foraminal and spinal canal narrowing at C3-4, C4-5, C5-6, with no evidence of focal spinal cord abnormality.  (See Medical Treatment, Government Facility, received 02/14/2009, p. 72.)

A November 2007 treatment note discussed the Veteran's prior complaints of neck and back pain with shooting pains, tingling, and numbness in upper and lower extremities.  (See Medical Treatment, Government Facility, received 02/14/2009, p. 83.)  A March 2008 treatment note indicated that the Veteran had slightly reduced grip strength in his right hand and slightly decreased strength in his arms with pushing down.  He had not been able to raise his right arm above 45 degrees for the previous 6 months.  (p. 55.)

At the August 2011 VA examination, the Veteran described experiencing constant severe pain in his neck, which traveled down the spine and both arms.  (See VA Exam, received 08/01/2011, p. 2.)  The pain was exacerbated by physical activity.  During flare-ups he experienced functional impairment described as being unable to drive, lift, or carry any objects.  He stated that he could not even hold his Bible in his right hand.  He also reported difficulty turning his head from side to side and being unable to look in an upward direction.  Even during the times of pain flare-ups, he was able to function with the use of painkillers.  (p. 2.)  The Veteran said he had difficulty walking as a result of his "spine condition," saying it took him on average 20 minutes to walk 500 feet.  Other symptoms included stiffness, spasms, numbness, and weakness of the spine, leg, and foot.  He denied experiencing fatigue or neurological problems such as paresthesia, bowel or bladder problems, or erectile dysfunction.  He had not been hospitalized or had surgery for his cervical spinal condition and had not experienced any incapacitating episodes.  The Veteran stated that that he had been disabled and unable to work due to his neck and back problems since 2003.  (p. 2.)

Physical examination showed no evidence of weakness, loss of muscle tone or atrophy in the extremities.  (p. 3.)  The Veteran did report radiating pain in both shoulders on movement and there was evidence of muscle spasms in the posterior neck, along with tenderness and guarding.  Range of motion testing showed flexion to 45 degrees with pain at 30 degrees, extension to 30 degrees, lateral flexion of 15 degrees bilaterally, and rotation of 45 degrees bilaterally.  [Combined range of motion was 195 degrees, or 180 degrees prior to the onset of pain.]  Repetitive motion testing yielded an additional loss of 15 degrees of forward flexion [or a limitation to 30 degrees].  Testing produced pain, fatigue, weakness, and lack of endurance, but no evidence of incoordination.  The Veteran's motor strength and reflexes were normal, but he had sensory deficits in the C5, C6, C7, and C8 distribution.  The examiner also noted that the Veteran had IVDS. 

A March 2012 MRI of the cervical spine showed multilevel degenerative and discogenic disease with associated neural foraminal and spinal canal narrowing. 

A May 2012 treatment note again referred to constant daily neck and back pain which felt like a Charlie horse and radiated down his shoulders.  (See Medical Records, received 08/15/2012, p. 12.)  He did not have weakness but reported intermittent numbness in his left arm for several years.  He was also hypersensitive to pain in both arms.  He reported chronic neck pain, numbness and tingling in both hands, and bilateral pain between the shoulder blades on a daily basis.  

At the Board hearing in August 2012, the Veteran reported a history of both back and neck pain, which was constant, and which reduced his ability to do much of anything.  He stated that his wife helped him dress and he and his wife described his difficulty getting out of bed in the morning.  The Veteran also stated that his disability had changed his ability to wear clothes, because the weight of some of his clothes caused severe pain in his neck, shoulders, and back.  He attributed his altered gait to his low back disability. 

At the January 2013 VA examination, the Veteran again complained of pain, but denied numbness, tingling, weakness, or flare-ups.  (See VA Exam, received 01/14/2013, p. 35.)  Range of motion testing showed forward flexion to 30 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 50 degrees bilaterally.  [Combined range of motion was 220 degrees.]  The examiner noted that there was no objective evidence of painful motion and no additional limitation of motion following repetitive motion.  The examiner listed the Veteran's functional impairment relative to his cervical spine as less movement than normal and pain on movement.  The Veteran did exhibit localized tenderness or pain to palpation in the cervical spine region, but there was no evidence of muscle spasms or guarding.  Muscle strength and deep tendon reflexes were both normal on testing, and there was no evidence of muscle atrophy, radiculopathy, or other neurological impairments.  The examiner renewed the diagnosis of cervical strain and noted that imaging studies showed degenerative joint disease in the cervical spine.  The examiner described the Veteran's cervical spine disability as impacting his work by limiting his ability to do overhead lifting.  (p. 44.)

An examination in May 2016 included reports of intermittent radicular pain in the Veteran's arms, which was mild in nature, as well as mild paresthesias and numbness.  (See C&P Exam, received 05/24/2016, p. 11.)  The Veteran reported that he could not perform repetitive movements such as right to left, up and down due to pain in the neck.  (p. 57.)  The Veteran's range of motion in his cervical spine was measured at 20 degrees of forward flexion with pain at 15 degrees, 20 degrees of extension with pain at 15 degrees, 20 degrees of lateral flexion bilaterally, with pain at 15 degrees, and lateral rotation at 20 degrees bilaterally with pain at 15 degrees.  Which repeated use, flexion ended at 15 degrees.  He had mild pain on weight-bearing and tenderness to palpation, with no change in range of motion after repetitive motion.  He did not have constant pain and his radicular symptoms were wholly sensory.  

The Board finds that prior to May 17, 2016, the Veteran's disability picture relative to his cervical spine disability is consistent with that of a 20 percent disability rating and a still-higher, or 30 percent, disability rating is not warranted.  Specifically, the Veteran's range of motion findings during this period included forward flexion to 30 degrees or more, as described in Diagnostic Code 5237.  The criteria for the 20 percent disability rating currently assigned include flexion to greater than 15 degrees.  There is no evidence of ankylosis, that is, fixation of the cervical spine, at any point during the appeals period, as would be required for a 30 percent disability rating under the General Rating Formula.  The Board has also considered the extent of functional loss, to include on repetitive motion, as required by DeLuca and 38 C.F.R. §§ 4.40, 4.45.  While there is evidence of painful motion, it is not sufficient to approximate a higher disability rating, particularly where such a higher rating would require evidence of fixation of the cervical spine, that is, of no motion at all.  The Veteran's complaints of pain have also been considered, but the Board notes that the General Rating Formula applies without regard to the existence of pain and the resulting functional loss is not sufficient to warrant a higher disability rating.  In addition, there is no evidence of incapacitating episodes; indeed, the Veteran denied experiencing any such episodes.  Thus, the IVDS Rating Formula is not applicable.  

From May 17, 2016, the date of the most recent VA examination the evidence supports a 30 percent rating.  Indeed, with repetition over time, forward flexion was noted to end at 15 degrees.  As there is no evidence of ankyloses, or incapacitating episodes as contemplated in relation to the IVDS criteria, a rating in excess of 30 percent is not warranted.  

The Board further notes that Veteran has been afforded separate disability ratings for neurological impairment in the right and left upper extremities and those ratings will be addressed in the extraschedular rating discussion only with respect to the concept of a combined disability picture.   

The Board notes that the above analysis, addressing the claims period prior to May 17, 2016, includes substantial excerpts from the July 2015 Board decision, which was subsequently appealed to the Court.  Inasmuch as the facts pertaining to the schedular rating were not challenged and have not changed, there is no detriment to the Veteran in doing so.  The portion of the Board's decision and analysis that was specifically deemed to be lacking by the JMR was the question of whether referral for extraschedular rating was warranted, particularly in light of the requirement under Johnson v. McDonald, 762 F.3d 1.362, 1365 (Fed. Cir. 2014) that the combined effects of multiple disabilities be considered.  The JMR found fault with the Board's discussion of the functional effects of his cervical spine disability in addition to the neurological symptoms in her arms, which are each rated as 10 percent disabling. 

Specifically, the JMR found that there was insufficient discussion of the findings of the August 2011 VA examination and the statement that the Veteran had been "disabled since 2003" and "need[ed] assistance with the activities of daily living."  The Board was directed to specifically consider the overall disability picture with respect to the Veteran's cervical spine and radiculopathy in both arms and whether this disability picture would warrant referral for extraschedular consideration.  In addition, the JMR included a determination that the previous decision would be vacated; in that decision, the Board had addressed in detail the question of limitations of functioning, including limitations in walking and the use of assistive devices as manifestations of his cervical spine disability.  The Board will, for the sake of clarity, include a summary of the prior discussion below as well.

With respect to the Veteran's spine disability, considered individually, the evidence does not support a referral for extraschedular consideration.  The Veteran's cervical spine symptoms are primarily intermittent mild pain, and limitation of motion to between 15 and 30 degrees.  The Veteran's difficulty with walking and the need for assistive devices such as a cane are related to the separate lumbar spine disability, as discussed in the treatment records from February 2004 and September 2008.  In addition, the Veteran testified at the August 2012 hearing that his altered gait was due to his lumbar spine disability, not his cervical spine disability; a VA examiner in January 2013 linked the Veteran's use of a walker to his lumbar spine disability, with no need for assistive devices shown on cervical spine examination.  Based on the evidence in the record, the Board concludes that the Veteran's use of a cane and walker, and his problems in walking any distance in a reasonable length of time, are attributable to his low back pain.  While the August 2011 VA examiner may have linked these symptoms to his "spine condition," the greater weight of the evidence supports a finding that it was the Veteran's lumbar spine, rather than his cervical spine, which was the cause.  As such, these symptoms would not be part of an exceptional or unusual disability picture that would warrant a referral for extraschedular consideration.  

The Board has also considered the other symptoms related to the Veteran's cervical spine disability and his bilateral arm disabilities related to the cervical spine disability.  Such symptoms include difficulty driving, lifting things, or carrying things during flare-ups, the need for assistance with activities of daily living such as dressing, problems with overhead lifting, and problems looking left, right, up, and down.  The Board notes that the Veteran has indicated that those symptoms are the result of pain, and that his pain was relieved by medication.  (See VA Exam, received 08/01/2011, p. 2.)  The Veteran has also reported that the weight of clothing exacerbated the pain in his neck, but has not indicated if painkillers addressed this symptom.  

Difficulty with lifting and carrying objects would not constitute exceptional or unusual effects of a disability involving limited motion, particularly in the spine.  Spinal disabilities affect weight bearing and range of motion of the spine and, on occasion, the extremities, as provided for in the form of separate disability ratings for neurological symptoms.  As such, these are not exceptional or unusual, nor is the inability to drive during flare-ups because of the stiffness involved in sitting for longer periods and maintaining the arms in a lifted position.  All are part of the normal disability picture related to musculoskeletal disabilities, as described in 38 C.F.R. §§ 4.40, 4.45, and 4.59.  In addition, they are within the normal disability picture of a cervical spine disability with radiculopathy in the arms.

The JMR specified that the Veteran had not addressed the effects of the Veteran's combined disabilities on his activities of daily living.  As noted in the prior Board decision, the only activity of daily living which the Veteran has specifically referenced having difficulty with is dressing himself.  He testified at hearing that his wife helps him dress in the morning.  No further information was provided, to include if this was due to stiffness, pain, or difficulty with fastenings such as buttons, snaps, and zippers, or if it was related to neck pain or to the symptoms in his arms.  Stiffness and pain and even difficulty manipulating fasteners are all within the realm of limitation of motion and would thus be contemplated by the schedular rating criteria and the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  In addition, they are within the normal disability picture of a cervical spine disability which is accompanied by radiculopathy in the arms.  

The JMR specifically noted that the Board should address the Veteran's statements during the 2011 VA examination that he had been disabled since 2003.  As discussed in the Board's previous decision, the Veteran did testify that he was unable to work as a result of his disabilities since 2003, the year in which he sustained the more serious injury to his low back.  As such, the evidence does not indicate that the Veteran's cervical spine disability - even when considered in combination with his bilateral upper arm disabilities - results in marked interference with employment and he has never been hospitalized as a result of the disability or the combination of disabilities.  If the Veteran had indicated that he was unable to tolerate the pain resulting from the weight of his clothing to the point that he usually did not wear clothing, this in and of itself might be deemed likely to result in a marked interference with employment.  However, the additional pain resulting from heavier clothing hanging from the Veteran's neck and shoulders is not of a comparable level with other exceptional disability symptoms which warrant referral for extraschedular consideration, such as marked interference with employment or frequent hospitalization. 

The Board acknowledges the August 2011 examination findings showing absent biceps and triceps jerk.  However, as noted above, despite these findings there is no showing of specific additional functional limitation attributable to the combination of the arm and neck disabilities that could be considered exceptional in nature.  


For all of the foregoing reasons, and having given due consideration to the application of the elements outlined in both Thun and Johnson, the Board finds that the referral of this matter to the Director of Compensation Services for consideration of entitlement to an extraschedular disability rating for cervical spine disability is not warranted.  38 C.F.R. § 3.321 (b).

The issue of entitlement to TDIU was remanded as part of the Board's decision in November 2015 and is still being developed at the RO.  The Board notes that in April 2017, as part of the adjudication of the question of entitlement to TDIU, the RO made a referral to the Director of Compensation Services.  In order to ensure that a full and fair adjudication of that issue is addressed at the RO level, the Board has specifically not included that issue in the discussion above.  
    

ORDER

Prior to May 17, 2016, entitlement to a disability rating in excess of 20 percent for a cervical spine disability is denied; throughout the entire appeal the petition to refer consideration of entitlement to an extraschedular rating is denied.

From May 17, 2016, entitlement to a disability rating of 30 percent for a cervical spine disability is granted.


REMAND

The issue of entitlement to service connection for a left hip disability, to include as secondary to a low back disability, was previously before the Board in September 2014 as inextricably intertwined with the claim of service connection for a low back disability.  In August 2016, the claim of service connection for low back disability was granted, effective September 2006, based on the results of a May 2016 VA examination.  That examination also addressed the left hip disability.  No further action has been taken on this claim, to include readjudication in light of the May 2016 VA examination.  To that end, and to ensure that this matter is not overlooked, the Board will once again take jurisdiction of the claim in order to remand it again for appropriate action.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to service connection for a left hip disability, to include as secondary to a low back disability.  If the benefit sought on appeal is not granted in full, a new SSOC should be issued and the Veteran and his attorney should be provided with the opportunity to respond and to submit additional evidence.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


